Order entered September 16, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00087-CV

              ANGELINA ARREDONDO, ET AL., Appellants

                                     V.

           ALL SAINTS MEDICAL CENTER, ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-16-07257

                                   ORDER

      Before the Court is appellees Baylor Health Care System and Baylor All

Saints Hospital’s September 15, 2020 unopposed motion for extension of time to

file their brief. We GRANT the motion and ORDER the brief be filed no later

than October 16, 2020.


                                          /s/   KEN MOLBERG
                                                JUSTICE